              Case:20-01947-jwb   Doc #:399 Filed: 11/23/2020   Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF MICHIGAN

In re:
                                                           Chapter 11
                                     1
BARFLY VENTURES, LLC, et al,                               Case No. 20-01947-jwb
                                                           Hon. James W. Boyd
         Debtors.                                          Jointly Administered
                                         /

           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
          OF PAPERS AND TO BE ADDED TO BANKRUPTCY MATRIX
              ON BEHALF OF GREAT LAKES HOTEL SUPPLY CO.

TO: All parties in interest

         PLEASE TAKE NOTICE that Great Lakes Hotel Supply Co. appears herein by

its attorneys, Maddin Hauser Roth & Heller, P.C., and requests to be added to the

bankruptcy matrix, and that all notices given or required to be served in this case be

given to and served upon the undersigned at the office and address set forth below.

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes,



1 The Debtors are: Barfly Ventures, LLC (8379); Barfly Management, LLC (6274); 9
Volt, LLC, d/b/a HopCat (1129); 50 Amp Fuse, LLC, d/b/a Stella’s Lounge (3684);
GRBC Holdings, LLC, d/b/a Grand Rapids Brewing Company (2130); E L Brewpub,
LLC, d/b/a HopCat East Lansing (5334); HopCat-Ann Arbor, LLC (5229); HopCat-
Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit, LLC
(8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-
Indianapolis, LLC, d/b/a HopCat-Broad Ripple (7970); HopCat-Kalamazoo, LLC
(8992); HopCat-Kansas City, LLC, d/b/a HopCat-KC, LLC and Tikicat (6242);
HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville,
LLC (0252); HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622);
HopCat-Port St. Lucie, LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St.
Louis, LLC (6994); Luck of the Irish, LLC, d/b/a The Waldron Public House, LLC and
McFadden’s Restaurant Saloon (4255).
03345961 v1
              Case:20-01947-jwb   Doc #:399 Filed: 11/23/2020   Page 2 of 2


without limitation, orders and notices of any application, motion, petition, pleading,

request, complaint or demand, whether formal or informal, whether written or oral and

whether transmitted or conveyed by mail, delivery, telephone, facsimile or otherwise.

                                  Respectfully submitted,

                                  MADDIN HAUSER ROTH & HELLER, P.C.

                                     /s/ David M. Eisenberg
                                  DAVID M. EISENBERG (P68678)
                                  Counsel for Great Lakes Hotel Supply Co.
                                  28400 Northwestern Hwy., 2nd Floor
                                  Southfield, MI 48034
                                  (248) 354-4030
                                  deisenberg@maddinhauser.com

DATED: November 23, 2020




03345961 v1
